 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    TRAVIS JEROME GAUFF,                              No. 2:19-cv-2561 AC P
12                       Petitioner,
13              v.                                      ORDER
14    FISHER, Warden,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. Petitioner has not paid the filing fee or submitted a request

19   to proceed in forma pauperis.

20          The application attacks a conviction issued by the Los Angeles County Superior Court in

21   Torrance, California. While both this court and the United States District Court in the district

22   where petitioner was convicted have jurisdiction, see Braden v. 30th Judicial Circuit Court, 410

23   U.S. 484 (1973), any and all witnesses and evidence necessary for the resolution of petitioner’s

24   application are more readily available in Los Angeles County. Id. at 499 n.15; 28 U.S.C. §

25   2241(d).

26   ////

27   ////

28   ////
                                                       1
 1          Accordingly, in the furtherance of justice, IT IS HEREBY ORDERED that this matter is
 2   transferred to the United States District Court for the Central District of California.
 3   DATED: December 30, 2019
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
